18-2012
     Singh v. Garland
                                                                             BIA
                                                                   Christensen, IJ
                                                                   A206 029 865
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GUIDO CALABRESI,
 9            JOSÉ A. CABRANES,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   AMARJEET SINGH,
15            Petitioner,
16
17                      v.                                  18-2012
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Amarjeet Singh, pro se, Franklin
25                                      Square, NY.
26
27   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
28                                      Attorney General; M. Jocelyn Lopez
 1                             Wright, Senior Litigation Counsel;
 2                             Margot P. Kniffin, Trial Attorney,
 3                             Office of Immigration Litigation,
 4                             United States Department of
 5                             Justice, Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Amarjeet Singh, a native and citizen of India,

11   seeks review of a June 13, 2018, decision of the BIA affirming

12   a June 28, 2017, decision of an Immigration Judge (“IJ”)

13   denying asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).    In re Amarjeet Singh,

15   No. A206 029 865 (B.I.A. June 13, 2018), aff’g No. A206 029

16   865 (Immig. Ct. N.Y. City June 28, 2017).      We assume the

17   parties’ familiarity with the underlying facts and procedural

18   history.

19       We have reviewed both the BIA’s and the IJ’s decisions.

20   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

21   Cir. 2006).    The applicable standards of review are well

22   established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

23   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

24   credibility determination for substantial evidence).
                                   2
 1         “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination       on . . . the        consistency     between      the

 4   applicant’s . . . written       and    oral    statements . . . ,    the

 5   internal   consistency    of    each    such    statement,   [and]   the

 6   consistency of such statements with other evidence of record

 7   . . . without regard to whether an inconsistency, inaccuracy,

 8   or falsehood goes to the heart of the applicant’s claim, or

 9   any other relevant factor.”           8 U.S.C. § 1158(b)(1)(B)(iii).

10   “We   defer . . . to     an     IJ’s     credibility    determination

11   unless . . . it is plain that no reasonable fact-finder could

12   make such an adverse credibility ruling.”              Xiu Xia Lin v.

13   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

14   Gao, 891 F.3d at 76.           Substantial evidence supports the

15   adverse credibility determination.

16         As an initial matter, the agency reasonably relied on

17   the   record   of   Singh’s    asylum    interview    because   it   was

18   memorialized in a typewritten document listing the questions

19   and Singh’s answers, the interviewer asked questions designed

20   to elicit an asylum claim, and the record does not reveal

21   that Singh had difficulty understanding the interpreter.             See


                                        3
 1   Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009) (“Where

 2   the record of a credible fear interview displays the hallmarks

 3   of     reliability,   it    appropriately      can    be   considered    in

 4   assessing an alien’s credibility.”).           Accordingly, the agency

 5   reasonably relied on inconsistencies between the interview

 6   and Singh’s testimony and within Singh’s testimony regarding

 7   how many people attacked him in June 2012, whether the

 8   perpetrators     of   a    2013    attack   were    affiliated   with   the

 9   Congress Party, what political activities he engaged in after

10   the attacks, and whether his father reported his own attack

11   to the police or was threatened with arrest for trying to.

12   See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai Gao v. Barr, 968

13   F.3d     137,   145   n.8    (2d    Cir.    2020)    (“[E]ven    a   single

14   inconsistency might preclude an alien from showing that an IJ

15   was compelled to find him credible. Multiple inconsistencies

16   would so preclude even more forcefully.”); Xiu Xia Lin, 534

17   F.3d at 167 (allowing agency to rely on cumulative effect of

18   even minor inconsistencies); Hong Fei Gao, 891 F.3d at 78–79

19   (“In the immigration context, in assessing the probative

20   value of the omission of certain facts, an IJ should consider

21   whether those facts are ones that a credible petitioner would


                                           4
 1   reasonably have been expected to disclose.”).                  The agency was

 2   not required to accept Singh’s explanations that he could not

 3   remember certain details.            See Majidi v. Gonzales, 430 F.3d

 4   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

 5   a plausible explanation for his inconsistent statements to

 6   secure relief; he must demonstrate that a reasonable fact-

 7   finder would be compelled to credit his testimony.” (internal

 8   quotation marks omitted)).

 9          Moreover, Singh did not rehabilitate his credibility with

10   reliable corroboration.            See Biao Yang v. Gonzales, 496 F.3d

11   268,    273     (2d     Cir.    2007)     (“An   applicant’s     failure   to

12   corroborate      his . . . testimony         may   bear   on    credibility,

13   because the absence of corroboration in general makes an

14   applicant unable to rehabilitate testimony that has already

15   been called into question.”).                The agency reasonably gave

16   limited weight to Singh’s brother’s testimony, letters from

17   his father, a village leader, and a party official, and

18   medical documents.            See Y.C. v. Holder, 741 F.3d 324, 332 (2d

19   Cir. 2013) (“We generally defer to the agency’s evaluation of

20   the    weight     to     be    afforded     an   applicant’s     documentary

21   evidence.”).          His brother’s testimony was inconsistent with


                                             5
 1   his brother’s own asylum application, his father was an

 2   interested witness unavailable for cross examination, the

 3   village leader and party official were similarly unavailable

 4   for   cross   examination    and    their    letters    lacked   details

 5   regarding Singh’s attacks, and the medical document also

 6   lacked detail and was not contemporaneous with the alleged

 7   treatment.      Id. at 334 (upholding BIA’s decision to afford

 8   little weight to letter from applicant’s spouse in China);

 9   Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A.

10   2010) (finding letters from relatives and friends did not

11   provide substantial support for claim where authors were

12   “interested       witnesses . . . not         subject      to      cross-

13   examination”), overruled on other grounds by Hui Lin Huang v.

14   Holder, 677 F.3d 130 (2d Cir. 2012).

15         Finally,    Singh’s   due    process   arguments     fail.      His

16   attorney did not object to the admission of the interview

17   record,   and    Singh   failed    to   demonstrate     the     requisite

18   prejudice from the inclusion of his bond proceeding in the

19   administrative record, particularly as neither the IJ nor the

20   BIA referenced the bond proceedings.           See Garcia-Villeda v.

21   Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (requiring prejudice


                                         6
 1   to state a due process claim).

 2         In sum, taken cumulatively, the inconsistencies and lack

 3   of reliable corroboration provide substantial evidence for

 4   the   adverse    credibility   determination.    See      8 U.S.C.

 5   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.            The

 6   adverse credibility determination is dispositive of asylum,

 7   withholding of removal, and CAT relief because all three forms

 8   of relief are based on the same discredited factual predicate.

 9   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

10         For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe,
15                                  Clerk of Court




                                     7